Gordon Rees Scnlly Mansukhant, LLP
300 s aim Sneec, Suite 1550
Las vegss, Nv 89101

\DOO‘--JO\VI-h-Wl\.)r-

NMNNNNNNNH»-»»-»»-»)-»)-»r_o»-»»-»v-»

 

Case 2:17~cv-03007~APG~VCF Document 69 Filed 01129!19 Page 1 of 4

ROBERT S. LARSEN, ESQ.
Nevada Bar No. '??85

DAVID T. GLUTH, II, ESQ.
Nevada Bar No. 10596

DIONE C. WRENN, ESQ.
Nevada Bar No. 13285
GORDON REES SCULLY MANSUKHANI, LLP
300 South 4tl‘1 Street, Suite 1550
Las Vegas, Nevada 89101
Telephoue: (702) 577-9300
Facsimile: (?02) 255~2858
E-Mail: rlarsen@g§m.com

d luth m.com

Wr€rlll§@gl§m.€()m

A:rorneys for Defendants Reed Hein & Associates,
Brandon Reea', Trevor Hein and Uzomas Parenteau

UNI'I'ED STATES DISTRICT COURT
DISTRICT OF NEVADA

DIAMOND RESORTS INTERNATIONAL, INC., a ) Case No.: 2:17-cv-0300'?-APG-VCF
Delaware corporation; DIAMOND RESORTS )

CORPORATION, a Maryland corporaxicn;

DLAMOND RESORTS U.S. COLLECTION

DEVELOPMENT, LLC, a Delaware limited liability ) STIPULATION AND ORDER TO
company; and DIAMOND RESORTS ) EXTEND TIME TO FILE
MANAGEMEN'I`, INC., an Arizona corporation, ANSWER ’I`O AMEN])ED
COMPLAINT [ECF NO. 591
Plaintiffs,

VS.

l
)
)
)
l
REED HEIN & ASSOClATES, LLC, dib/a )
TIMESl-IARE EXIT TEAM, a Washingtou limited )
liability company; BRANDON REED, an individual )
and citizen of the State of Washington; TREVOR )
HEIN, an individual and citizen of Canada; )
THOMAS PARENTEAU, an individual and citizen )
of the State of Washington; HAPPY I-IOUR MEDlA )
GROUP, LLC, a Washington limited liability )
company; MITCHELL REED SUSSMAN, ESQ. )
dfb/a TI-lE LAW' OFFICES OF MITCHELL REED )
SUSSMAN & ASSOCIATES, an individual citizen )
of the State of California; SCHROETER, )
GOLDMARK & BENDER, P.S. A Washington )
professional services corporation; and KEN B. )
PRIVETT, ESQ., a citizen of Oklahoma, §
)

l

Defendants.

 

 

 

 

Las Vegas, NV 89101

Gordon Rees Scully Mansukhanl, LLP
300 S 401 Street, Suite 1550

\DOO-~.IO\M-l>~La->NI-'

MNMNNNNMl\Jb-¢)-»a_¢»_~»_»_y_\_s¢_¢,_»

 

Case 2:1?~cv-03007-APG-VCF Document 69 FiIed 01/29/19 Page 2 of 4

STIPULATION AND ORDER TO EXTEND TIME TO FILE ANSWER
TO AMENDED COMPLAINT |ECF NO. 591

Pursuant to Local Rules 6-1 and ?'-l, Plaintiii`s DIAMOND RESORTS
[NTERNATIONAL. INC.; DMMOND RESORTS CORPORATION; DLAMOND RESORTS
U.S. COLLECTION DEVELOPMENT, LLC; and DIAMOND RESORTS MANAGEMENT,
INC., (“Plaintifi`s"], and Defendants REED HEIN & ASSOCIATES, LLC dfb/a TIMESHARE
EXIT TEAM; BRANDON REED; and TREVOR HEIN (“Reed Hein Dei`endants”), by and
through their respective attorneys of record, stipulate as follows:

STIPULATION

l. Plaintii`fs filed their Complaint on December 6, 2017 [ECF No. l].

2. The Reed Hein Dei`endants filed a motion to dismiss. [ECF No. 22].

3. The Court dismissed certain claims and the individual defendants from the lawsuit
and allowed Plaintiffs to file an amended complaint [ECF No. 50].

4. Plaintift`s filed their Arnended Complaint for Darnages and Injunctive Relief
(“Arnended Cornplaint”) on January 4, 2019 [ECF No. 59].

5 . The Amended Complaint is 50 pages long with 232 separate paragraphs of
allegations, nearly 100 more than the Coinplaint.

6. The Amended Coinplaint adds 7 defendants, 5 of whom were never previously
part of the litigation

7. The Amended Coi.nplaint also includes 7 causes of action including 3 new causes
of action which were not part of the original Cornplaint.

8. The Amended Complaint in this case involves complex business tort, unfair
business practiccs, and false advertising

9. Pursuant to F ederal Rule of Civil Procedure 15, the current due date for the Reed
Hein Defendants to respond to the Complaint is .Ianuary 18, 2019.

10. The Reed Hein Defendants request an extension to allow them to fully review and
respond to the allegations in the Complaint.

l 1. Additionally, an extension will promote judicial economy as it will allow the

 

_2_

 

 

Gordon Rees Scnlly Mansukhani, LLP
300 8 4th Street, Suite 1550
Las Vegas, NV 891|]1

\DOO*-~IO\V!»P~L)JN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2217-w03007~APG~VCF Documerlt 69 Filec| 01129!19 Page 3 of 4

Reed Hein Defendants to determine whether a single response or separate responses to the
complaint will be necessary.

12. The Reed Hein Defendants request an additional thirty-eight (38) days to file their
responses to the complaint

13. Plaintiffs’ do not oppose the extension.

14. This stipulation is not made for purposes of delay.

15. Furthermore, because new parties are being added to the litigation, any extension
will have minimal impact on timing as those parties will need to be served and respond to the
complaint as well.

/ f /
/ / /
f / /
/ / /
/ / f
f / f
/ / /
f / /
/ f /
/ / /
f / /
/ / /
f / /
/ / /
/ / f
f f f
/ f /
/ / /
f f f

 

 

 

Las Vegas, NV 89101

Gordon Rees Scully Mansnkbani, LLP
300 S. 4th Street, Suite 1550

3" - °3" "1132183:'4"

\DOO‘--..IO\Lh-¢LLHN»-

NNMNNMNMt-‘a--»-»-o»-»»_~r_li_»_¢»-o
‘-IO\U\-LL»JN'_*O\OOO*~JONMLWN-*O

S\

 

16.

DATF.D; tamm 29, 2019.

GORDON REES SCULLY MANSUKHANI,
LLP

/s/ Robert S. Larsen

ROBERT S. LARSEN, ESQ.
Nevada Bar No. 7785

DAVID T. GLUTH, II, ESQ.
Nevada Bar No. 10596

300 South 4th Street, Suite 1550
Las Vegas, Nevada 89101

 

Attorneysfor Defendanrs Reed Hein &
Assoct`ares. Brandon Reed and Trevor Hein

Case 2:17~cv~03007~APG~VCF Document 69 Filed 01/29/19 Page 4 of 4

'I'herefore, the parties agree that the Reed Hein Defendants’ respective responses

to the Complaint are now due on or before Pebruary l9, 2019.

DATED: January 29, 2019.
COOPER LEVENSON, P.A.

/'.s'/ Dam`el J. Barsky

KIMBERLY MAXON-RUSHTON, ESQ.
Nevada Bar No. 5065

R. SCOTT RASMUSSEN, ESQ.

Nevada Bar No. 6100

1835 Village Center Circle

Las Vegas, NV 89134

 

ALFRED J. BENNINGTON, JR., ESQ.
Florida Bar No. 404985

(Admitted Pro Hac Vice)

GLENNYS ORTBGA RUBIN, ESQ.
Florida Bar No. 556361

(Admitted Pro Hac Vice)

SHU'I'TS & BOWEN LLP

300 South Orange Avenue, Suite 1600
Orlando, Florida 32801

T: {40'?) 835-6?55

F: (407] 849-?255
bbennington@shutts.com
grubin@shutts.com

DANIEL J. BARSKY, ESQ.

Florida Bar No. 25713

(Admitted Pro Hac Vi’ce)

SHUT'I`S & BOWEN LLP

200 South Biscayne Boulevard, Suite 4100
Miami, Florida 33131

T: (561] 650-8518

F: (561) 822-5527

dbarsky@shutts.com

A!tomqysjbr Plal°nzi_’§.`s'

ORDER
IT IS SO ORDERED.

%WL

 

' " 1152183.~'4256936$\'.|

UNITED STATES DISTRICT JUDGE

DATED: / /’?d //T?

 

 

_4_

 

